In a separation action, order denying defendant's motion to open his default in answering and to vacate the judgment entered in favor of plaintiff reversed on the facts, without costs, and the motion granted, without costs, on condition that within ten days after the entry of the order hereon defendant pay $100 costs; answer to be served within ten days therefrom. Upon failure to comply with the aforesaid terms the order is in all respects affirmed, with ten dollars costs and disbursements. In our opinion, under all the circumstances of the case, the defendant is entitled to his day in court and to have his default opened on terms. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.